But the Chief Justice said the opinion of the Court was that neither was necessary in this case, but in all future causes, causes brought to this term, and causes where only the declaration has been filed or is yet to be filed, the pleadings must be drawn at full length and on stamped paper, and in those cases the clerk is bound by the 38th section of chapter 27.
He then directed the jury to be called, but two being not within call, though fourteen of them in town, he continued the cause and discharged the jury pro defectu.